Citation Nr: 1503190	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD) of the low back for the period from July 23, 2008 to August 8, 2011, and in excess of 20 percent for the period on and after August 8, 2011.

2.  Entitlement to a separate compensable disability rating for post operative residuals of hemorrhoidectomies with anal stricture under Diagnostic Code 7336.

3.  Entitlement to an extraschedular rating for post operative residuals of hemorrhoidectomies with anal stricture.

4.  Entitlement to an increased (compensable) disability rating for bilateral sensorineural hearing loss.

5.  Entitlement to service connection for diabetes mellitus.

6.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and a mood disorder.

7.  Whether new and material evidence has been received to reopen service connection for a right knee disability.

8.  Whether new and material evidence has been received to reopen service connection for prostate cancer.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) from August 8, 2011 forward.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1965 to August 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Providence, Rhode Island.  This case was previously before the Board in April 2013, where the Board granted increased disability ratings of 30 percent for post operative residuals of hemorrhoidectomies with anal stricture and 10 percent for contact dermatitis.  The Board also remanded the issue of an increased disability rating for DJD of the lower back.  While on remand, in a rating decision dated June 2013, the Agency of Original Jurisdiction (AOJ) granted an increased disability rating of 20 percent for the service-connected DJD of the low back for the period on and after August 8, 2011, creating a staged rating of 10 percent from July 23, 2008 and 20 percent from August 8, 2011.

The Veteran appealed the April 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court) as to the issue of an increased disability rating for post operative residuals of hemorrhoidectomies.  The Veteran did not challenge the Board's April 2013 decision to the extent that it denied a disability rating in excess of 10 percent for contact dermatitis; therefore, that issue is no longer before the Board.  Further, the parties agreed that the Court lacked jurisdiction over the issue of an increased disability rating for low-back DJD as the issue had been remanded by the Board.

In a June 2014 Order, the Court granted a Joint Motion for "Partial" Remand (JMR), which partially vacated and remanded the Board's decision concerning the Veteran's post operative residuals of hemorrhoidectomies with anal stricture.  The parties agreed in the JMR that the Board erred in failing to provide an adequate statement of reasons and bases to support its finding that referral for an extraschedular rating was not warranted for the post operative residuals of hemorrhoidectomies with anal stricture, citing to a number of symptoms which did not seem to appear in the Rating Schedule.  Further, the parties agreed that the Board erred in failing to consider if a separate compensable rating was warranted pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

The Board notes that the April 2014 Court order states that "the Board's decision only to the extent that it denied entitlement to a disability rating in excess of 30 percent for post operative residuals of hemorrhoidectomies with anal stricture is remanded for action consistent with the terms of the joint motion."  The JMR did not indicate any error with the Board's schedular rating analysis of the post operative residuals of hemorrhoidectomies with anal stricture issue which resulted in the grant of an increased disability rating of 30 percent, and no such contentions were raised before the Court.  The limited questions of entitlement to a "separate" compensable disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7336 and entitlement to an extraschedular rating are the only rating questions and/or issues that were explicitly raised before the Court.  While these issues arise from the original issue of entitlement to an increased disability rating for post operative residuals of hemorrhoidectomies with anal stricture, they are distinct questions that involve different rating criteria and/or evidentiary evaluation, which do not invoke readjudication of the underlying increased disability rating for post operative residuals of hemorrhoidectomies with anal stricture issue that was previously adjudicated by the Board and undisturbed by the JMR or Court Order.

In the instant decision, the Board remands the issue of entitlement to a separate compensable disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7336, along with the inextricably intertwined issue of entitlement to an extraschedular rating for post operative residuals of hemorrhoidectomies with anal stricture, for an addendum opinion clarifying the Veteran's hemorrhoid symptomatology.  The additional development should help support an adequate statement of reasons and bases in the analysis of the remaining issues.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

Pursuant to the April 2013 Board remand, the AOJ was to request an addendum opinion clarifying whether the Veteran has guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait or abnormal spinal contour.  The Board finds that there has been substantial compliance with the directives of the April 2013 remand.  The record reflects that the requested opinion was received by VA in June 2013.  The addendum opinion report is of record.  The June 2013 VA addendum opinion reflects that the VA examiner reviewed the record and rendered the requested opinion.  As such, an additional remand to comply with the April 2013 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

As to the TDIU issue, by way of history, in May 2008, the Veteran filed a claim for an increased disability rating for the service-connected post operative residuals of hemorrhoidectomies with anal stricture.  The April 2013 Board decision adjudicated the appealed issue of an increased disability rating for the service-connected post operative residuals of hemorrhoidectomies with anal stricture, granting an increased disability rating of 30 percent for the period on appeal.  As part of the rating analysis, the April 2013 Board decision found that the symptomatology and impairment caused by the disability was contemplated by the schedular rating criteria, and referral for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014) was not required.  The April 2013 Board decision did not address the issue of entitlement to a TDIU because the Board found that this issue was not on appeal before the Board, specifically finding that the Veteran had not expressed disagreement with a December 2009 rating decision which denied the Veteran's October 2009 request for a TDIU.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); see also Cook v. Principi, 
318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'" (quoting 38 U.S.C.A. § 7105(c))).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  The NOD is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  For these reasons, the Veteran was required to file a NOD to the RO's denial of a TDIU within one year of the December 17, 2009 letter informing him of the RO's December 2009 decision and of appellate rights.  No such NOD regarding the denial of a TDIU was received by VA within the one year appeal period.

Additionally, no new and material evidence was received by VA within one year of the mailing of the December 17, 2009 notice of the December 2009 rating decision denying a TDIU.  See 38 C.F.R. § 3.156(b) (2014) (finality may also be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  Specifically, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.  The Veteran did not file a timely NOD or submit any new and material evidence with respect to the claim for a TDIU within the applicable one year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the December 2009 rating decision denying entitlement to a TDIU became final.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2014).  The Board finds that the Veteran has not alleged CUE in this case regarding the December 2009 rating decision denying entitlement of a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the December 2009 rating decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, and that decision has become final.

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in December 2009).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher rating when new evidence was submitted within one year of the RO's decision assigning a rating for the underlying disability, a question not at issue in this decision because of the finality of the December 2009 TDIU rating decision, and no additional evidence within one year of that decision (issued on December 17, 2009).  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  Accordingly, the issue of entitlement to a TDIU prior to December 17, 2009 is not presently before the Board as an issue inseparable from the Veteran's increased rating claim decided in the April 2013 Board decision.  The December 2009 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE in that decision.

The holding in Rice does not extend to override finality of the December 2009 final denial of TDIU, both for the reasons stated distinguishing this case from Rice, and because since the Court issued the Rice decision in 2009 the Court has not issued a precedential decision extending the generalized principle of attachment of a TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying a TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the compelling policy and legal significance of finality of a prior final decision must be respected in VA adjudications.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.105, 20.1103; 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400(o) (2014) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for a TDIU, either formal or informal, has been raised subsequent to the December 2009 final rating decision denial of a TDIU (issued on December 17, 2009).  As a TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities.  Reopening of a claim for increased rating based on new and material evidence (38 C.F.R. § 3.156) is not required; only some intent by the Veteran to newly claim TDIU (which he can raise at any time) is required to raise TDIU, or, alternatively, some subsequent evidence suggesting unemployability will raise a new claim for TDIU.  Just as there is a requirement that there be a new claim for increase, or that additional evidence suggest worsening of a disability, in order to raise a new claim for increased rating for a particular disability, for a previously denied TDIU, there must be some additional claim (intent) for TDIU or evidence suggestive of unemployability due to service-connected disabilities in order to raise a new claim for TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  

Nevertheless, because there has been a prior final rating decision denial of a TDIU in this case, a new claim for a TDIU (a form of increased rating) is required to obtain readjudication of the issue of a TDIU, just as a new claim for an increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  Any informal claim, including statements of the Veteran liberally construed, following the final December 2009 rating decision may serve as a new claim for TDIU (increase), and may reattach during the still pending rating issues that were on appeal prior to the Board decision in April 2013.  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson, 251 F.3d at 1378; 38 C.F.R. § 3.155 (2014).

Further, notwithstanding the general pronouncement in Rice that a TDIU is not a freestanding claim, a veteran in fact can raise a freestanding TDIU claim by claiming TDIU, formally or informally, when no rating issue is claimed or on appeal.  A claim for TDIU is not necessarily a claim for increased rating, but could simply be a claim for TDIU based on total occupational impairment due to the service-connected disabilities as currently rated, the percentage ratings of which the Veteran is in full agreement.  Following a prior final denial of TDIU, VA will look to both the evidence suggestive of unemployability, as well as the Veteran's statements, for intent to refile a TDIU claim.

In this case, the evidence of record submitted on August 8, 2011 has reasonably raised a new, informal claim for TDIU.  On August 8, 2011, the Veteran received new VA skin, spinal, and rectum and anus examinations, all of which are disabilities the Veteran previously advanced rendered him unable to work.  As will be discussed below, the results of the August 8, 2011 spinal examination, when considered with the other evidence of record, warranted an increased disability rating for the Veteran's DJD of the low back.  While the examination reports state that the Veteran was "retired," considering that the Veteran had previously advanced his spinal disability rendered him unable to work, the Board liberally construes the August 8, 2011 spinal examination report as additional evidence of unemployability which is sufficient to raise a new claim for TDIU.  

This new evidence of unemployability was received after the rating period following the prior final TDIU denial decision on December 16, 2009 (the date of the final rating decision denying entitlement to a TDIU) and prior to the April 2013 Board decision adjudication of an increased rating for post operative residuals of hemorrhoidectomies with anal stricture; therefore, because a new, informal claim for a TDIU was raised for the period from August 8, 2011, forward, the holding in Rice is applicable, and the claim for a TDIU arose from the claim for an increased rating for post operative residuals of hemorrhoidectomies with anal stricture.  For these reasons, the statutes, regulations, and Court precedential decisions regarding finality of prior decisions provide that the Board does not have jurisdiction over the issue of entitlement to a TDIU until August 8, 2011, when a new TDIU claim was received following the prior final adjudication of TDIU.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103. 

Since the issuance of the last supplemental statement of the case (SSOC), the Board has received additional evidence, including evidentiary submissions from the Veteran in November 2014 and the reports of various VA examinations conducted in December 2014.  In a November 2014 letter, the Veteran's representative knowingly and intelligently waived the Veteran's right to regional office consideration of the evidence submitted with the November 2014 letter.  The representative then went on to knowingly and intelligently waive any further notice and/or assistance, or error therefrom, under 38 U.S.C.A. §§ 5103 & 5103A (2014).  As such, the Board is free to render a decision in the instant matter.  38 C.F.R. 
§ 20.1304 (2014).  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of a separate compensable disability rating for post operative residuals of hemorrhoidectomies with anal stricture under Diagnostic Code 7336, an extraschedular rating for post operative residuals of hemorrhoidectomies with anal stricture, an increased (compensable) disability rating for bilateral sensorineural hearing loss, service connection for diabetes mellitus, and whether new and material evidence has been received to reopen the issues of an acquired psychiatric disorder (to include PTSD, an anxiety disorder, and a mood disorder), a right knee disability, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From July 23, 2008 to August 8, 2011, the DJD of the low back had more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees but not greater than 60 degrees, with no ankylosis, favorable or unfavorable, of the thoracolumbar spine or incapacitating episodes.

2.  On and after August 8, 2011, the DJD of the low back has more nearly approximated painful limitation of motion of the lumbar spine due to flare-ups resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes.

3.  On and after August 8, 2011, the Veteran was entitled to separate compensable ratings for right and left lower extremity radiculopathy, which manifested as moderate incomplete partial paralysis, with no muscular atrophy.

4.  On and after August 8, 2011, the Veteran was service connected for DJD of the low back (rated as 40 percent disabling), post operative residuals of hemorrhoidectomies with anal stricture (rated as 30 percent disabling), right and left lower extremity radiculopathy (rated as 20 percent disabling each), and contact dermatitis and bilateral tinnitus (rated as 10 percent disabling each), with a combined schedular disability rating of at least 70 percent.

5.  The Veteran has been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities since August 8, 2011. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the period from July 23, 2008 to August 8, 2011, the criteria for a disability rating of 20 percent, but no higher, for DJD of the low back have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, for the period on and after August 8, 2011, the criteria for a disability rating of 40 percent, but no higher, for DJD of the low back have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, on and after August 8, 2011, the criteria for a separate compensable disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, on and after August 8, 2011, the criteria for a separate compensable disability rating of 20 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2014).  

5.  Resolving reasonable doubt in the Veteran's favor, on and after August 8, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The instant decision grants entitlement to a TDIU from August 8, 2011 forward.  As such action represents a complete allowance of the Veteran's claim as to that issue for the entire period on appeal, no further discussion of VA's duties to notify and to assist is necessary.

As to the low-back DJD disability rating issue, in July 2008, VA issued the Veteran VCAA notice which informed him of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the September 2008 rating decision from which the instant appeal arises.  Further, the issue was readjudicated in a June 2009 SOC, and subsequently issued SSOCs in September 2011 and June 2013; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, throughout the course of this appeal the Veteran received multiple VA joint and spinal examinations, including in August 2008, August 2011, and December 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record and/or obtained the appropriate histories if the record was unavailable, conducted in-person examinations, and rendered the requested opinions.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

All relevant documentation, including VA medical records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an increased disability rating in excess of 10 percent for DJD of the low back for the period prior to August 8, 2011, and in excess of 20 percent for the period on and after August 8, 2011.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Disability Rating for DJD of the Low Back

In various statements throughout the course of this appeal, including during the multiple VA spinal examinations in August 2008, August 2011, and December 2014, the Veteran advanced that his spinal disability symptoms included pain, with flare-ups, and stiffness.  He reported that the pain is often 5 out of 10 on the pain scale, with it increasing to 10 out of 10 after activity.  He reported that the flare-ups occur at least twice a week and can last up to 24 hours.  He reported that the pain often radiates into his legs.  The Veteran reported that he is unable to lift more than 10 to 15 pounds, to walk more than 25 to 50 feet without stopping and resting, or to sit in the same position for more than 30 minutes.  He reported that his back worsens after he falls, which occurs at least once a month due to his non-service-connected bilateral knee disabilities.  He also reported that he requires the use of assistive aids including a cane and back brace.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

From July 23, 2008 to August 8, 2011

The evidence of record reflects that from July 23, 2008 to August 8, 2011, the DJD of the low back had more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees but not greater than 60 degrees, with no ankylosis, favorable or unfavorable, of the thoracolumbar spine or incapacitating episodes.

The report from the August 2008 VA spinal examination conveys that, upon examination, the Veteran had normal gait but poor posture, mild kyphosis, an inability to squat or duck walk, and no weakness, fatigue, or lack of endurance.  There was no indication of ankylosis, favorable or unfavorable, and no report of incapacitating episodes.  Range of motion testing showed forward flexion of 70 degrees, extension of 15 degrees, bilateral lateral extension of 25 degrees, and bilateral rotation of 30 degrees.  The VA examiner stated that the Veteran "had pain with all range of motion."  Unfortunately, it is not clear at what degree the objective painful motion began for each measurement.  

As will be discussed in more detail below, the report from the August 2011 VA spinal examination conveys that the Veteran had objective evidence of painful motion at a forward flexion of 60 degrees, which is only 10 degrees less than the Veteran's maximum forward flexion at the August 2008 examination.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that objective evidence of painful motion as likely set in during forward flexion on or about 60 degrees during the August 2008 VA spinal examination.  The Board does not find that the evidence of record during this time period conveys any indication that objective evidence of painful motion started at or approximated 30 degrees or less, even when considering additional loss of motion due to flare-ups.  

The Board notes that it has reviewed all of the available treatment (medical) records from this rating period.  No documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified.

After a review of all the evidence, lay and medical, the Board finds that, for the rating period from July 23, 2008 to August 8, 2011, the DJD of the low back more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees but not greater than 60 degrees, with no ankylosis, favorable or unfavorable, of the thoracolumbar spine or incapacitating episodes, to warrant a 20 percent disability rating, but no higher, under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  The VA spinal examination record from August 2008, when considered with the findings of the August 2011 VA spinal examination, the Veteran's lay statements, and the other evidence of record, reflects that for the rating period from July 23, 2008 to August 8, 2011, painful limitation of motion limited the forward flexion of the lumbar spine to greater than 30 degrees but not greater than 60 degrees, with no diagnosis or objective evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine, and no incapacitating episodes; therefore, resolving reasonable doubt in favor of the Veteran, a 20 percent disability rating is warranted under Diagnostic Code 5242 for the period from July 23, 2008 to August 8, 2011 for DJD of the low back.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 
8 Vet. App. 202.   

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to July 23, 2008, the date of claim.  See Hart, 21 Vet. App. 505.  The evidence of record does not reflect that the Veteran was entitled to an increased disability rating for low-back DJD during the one year period prior to the date of claim, and as such, the appropriate effective date for the increased disability rating of 20 percent is July 23, 2008, the date of claim.  
See 38 C.F.R. § 3.400 (o) (2014).   

On and after August 8, 2011

On and after August 8, 2011, the DJD of the low back has more nearly approximated painful limitation of motion of the lumbar spine due to flare-ups resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes.

The report from the August 2011 VA spinal examination conveys that, upon range of motion testing, the Veteran had forward flexion to 80 degrees, with objective evidence of painful motion at 60 degrees, extension to 20 degrees, with objective evidence of painful motion beginning at 20 degrees, lateral flexion to 30 degrees or higher bilaterally with no painful motion, and lateral rotation to 30 degrees or higher bilaterally with no painful motion.  Examination revealed guarding or muscle spasm severe enough to result in an abnormal gait, and no IVDS or incapacitating episodes.  There was no indication that the spine was ankylosed.

The VA examiner noted in the August 2011 report that the Veteran's spinal disability symptoms included pain with flare-ups; however, the examiner did not address any additional loss of range of motion that may occur during such a flare-up by symptoms such as pain, weakness, fatigability, or incoordination.  In a June 2012 addendum opinion, the VA examiner opined that there was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the back is used repeatedly for a period of time.  The VA examiner would have had to resort to mere speculation to predict whether a potential loss of range of motion was a consequence of the Veteran's flare-ups.

Subsequently, in December 2014, the Veteran again received a VA spinal examination.  Range of Motion testing revealed forward flexion to 20 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 10 degrees.  The VA examiner noted that pain was present on all movements; however, it is unclear where objective evidence of painful motion began.  While not conducted during a flare-up, which were reported to be severe and occurring twice per week for 24 hours, the VA examiner opined that the examination results supported the Veteran's statements describing functional loss during flare-ups.  Further, the VA examiner opined that such flare-ups would significantly limit functional ability due to pain, weakness, fatigability, or incoordination, but was unable to translate this into degrees of motion lost without resorting to mere speculation.

Upon examination in December 2014, the Veteran was noted as having localized tenderness and guarding which resulted in abnormal gait or abnormal spinal contour.  Specifically, the Veteran was stooped and had to walk with a cane.  No ankylosis of the spine was identified, and while the diagnosis included IVDS, the Veteran did not have any incapacitating episodes over the previous 12 months.  Again the Board has also reviewed the medical records from this rating period but has found no documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS.

After a review of all the evidence, lay and medical, the Board finds that, for the rating period on and after August 8, 2011, the DJD of the low back more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of 30 degrees or less, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes, to warrant a 40 percent disability rating, but no higher, under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  Range of motion testing results found within the December 2014 VA spinal examination reflect that the Veteran, either with pain or without, was limited in forward flexion to 20 degrees.  While the results of the August 2011 VA spinal examination reflect that the Veteran showed evidence of objective painful flexion at 60 degrees, when considering the frequency and severity of the Veteran's flare-ups along with the other evidence of record, the Board finds that, resolving reasonable doubt in favor of the Veteran, it was as likely the Veteran had forward flexion that approximated 30 degrees or less during a flare-up throughout the period of time on and after August 8, 2011 (the date of the VA spinal examination).  As painful flare-ups limited forward flexion to 30 degrees or less, and as there was no evidence of either ankylosis, favorable or unfavorable, of the thoracolumbar spine and/or incapacitating episodes of IVDS, a 40 percent disability rating, and no higher, is warranted under Diagnostic Code 5242 for the period on and after August 8, 2011 for DJD of the low back.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202.

Separate Compensable Ratings for Neurologic Manifestations 
Related to the Low Back

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected spinal disability.  Upon a review of all the evidence of record, for the reasons discussed below, the Board finds that the Veteran is entitled to separate compensable ratings for both right and left lower-extremity radiculopathy.  The evidence does not reflect that a separate compensable rating is warranted for any other disability related to the service-connected DJD of the low back.

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The report from the August 2008 VA spinal examination conveys that the Veteran did not have a radiculopathy diagnosis at that time.  Upon examination the straight leg test was negative, motor strength and deep tendon reflexes were normal, and the Veteran had full sensation to the lower extremities.  The other evidence of record also does not reflect that the Veteran was entitled to a separate compensable rating for radiculopathy prior to the August 2011 VA spinal examination.

Upon completion of the appropriate testing, the VA examiner at the August 2011 VA spinal examination diagnosed radiculopathy.  Symptoms included moderate intermittent pain in both lower extremities.  No muscular atrophy was identified.  The Veteran was again diagnosed with radiculopathy by the VA examiner at the December 2014 VA spinal examination.  The VA examiner noted severe intermittent pain in both the right and left lower extremities; however, while the pain was severe, at the conclusion of the examination the VA examiner opined that the Veteran's low back disability, including the radiculopathy symptoms, resulted in moderate functional impairment.  Again no muscular atrophy was present.

After a review of all the evidence, lay and medical, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to separate compensable disability ratings for right and left lower-extremity radiculopathy as of August 8, 2011, the date the disabilities and their level of severity was established by a VA examiner.  The evidence reflects that, on and after August 8, 2011, the Veteran's right lower extremity and left lower extremity radiculopathy more nearly approximated moderate incomplete paralysis with no muscular atrophy.  As such, based upon the findings of the VA examiners, the Board finds the right lower-extremity radiculopathy symptoms more nearly approximated moderate incomplete paralysis warranting a 20 disability rating under Diagnostic Code 8720, and the left lower-extremity radiculopathy symptoms more nearly approximated moderate incomplete paralysis warranting a 20 disability rating under Diagnostic Code 8720.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8720.  

The Board notes that the VA examiner at the December 2014 VA spinal examination diagnosed the Veteran with severe intermittent pain in both lower extremities; however, at the conclusion of the examination the VA examiner specifically opined that the Veteran's low back disability symptomatology, including the radicular symptoms, resulted in moderate functional impairment.  As such, a 40 percent rating for moderately severe incomplete paralysis, or higher, is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8720.


Extraschedular Rating Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected spinal disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's spinal disability picture, including the lower extremity radiculopathy, has manifested primarily as painful limitation of motion with flare-ups, abnormal gait, difficulty standing or sitting for extended periods of time, intermittent pain in the lower extremities, and the use of a back brace and/or cane.  As discussed above, painful limitation of motion with painful flare-ups and abnormal gait are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The scheduler rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.  

Also as previously discussed, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for radiculopathy.  The Veteran's manifestations of radiculopathy, including intermittent pain, are primarily sensory, which is accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.  The schedular rating criteria provide ratings based on paralysis, neuritis, and neuralgia (nerve pain).  

Further, the functional limitations imposed by the Veteran's disabilities, including difficulty standing or sitting for extended periods of time and interference with occupational and daily activities, are primarily the result of the back pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the spinal disability and lower extremity radiculopathy to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine and/or the related radiculopathy of the lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96; see also Johnson v. Shinseki, 26 Vet. App. 237, 244-45 (2013) (holding that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate; instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually).  The issue of entitlement to a TDIU was previously raised and is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

In this case, on and after August 8, 2011, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The Veteran has a combined schedular disability rating of 70 percent or more, to including the following service-connected disabilities: DJD of the low back, rated as 40 percent disabling, post operative residuals of hemorrhoidectomies with anal stricture, rated as 30 percent disabling, right and left lower extremity radiculopathy, each rated as 20 percent disabling, and contact dermatitis and bilateral tinnitus, each rated as 10 percent disabling.  As the Veteran's combined schedular disability rating is at least 70 percent, and as DJD of the low back is rated as 40 percent disabling, the combined eligibility requirements of 38 C.F.R. § 4.16(a) have been met from August 8, 2011.

The Veteran contends that his service-connected disabilities are sufficient to prevent him from obtaining or maintaining substantially gainful employment.  While there is some question as to whether the Veteran stopped working in 2007 or 2009, the evidence of record reflects that the Veteran has not worked during the relevant period on appeal (August 8, 2011 forward).  

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The report of a December 2014 VA spinal examination conveys that the VA examiner opined that the service-connected DJD of the low back would limit the Veteran's employability.  Specifically, the examiner opined that the Veteran would have trouble working in a physical capacity due to the inability to stand or walk for a significant period of time, and he would also be limited in the ability to work a sedentary job because of the pain caused by sitting for short periods of time.

Further, in November 2014, VA received a TDIU assessment from the Veteran's representative dated October 2014.  The assessment was conducted by a private vocational consultant.  The vocational consultant noted in the report that the assessment focused solely on the Veteran's service-connected disabilities.  After reviewing the Veteran's work and medical history, the vocational consultant opined that it was at least as likely as not that, since August 2007, the Veteran was precluded from any employment, including simple, unskilled, sedentary jobs due to the service-connected DJD of the low back and post operative residuals of hemorrhoidectomies with anal stricture.  Specifically, the vocational consultant advanced that the symptoms that precluded employment were the Veteran's low back pain, limited spinal range of motion, the necessity of the use of a cane, and the day-to-day voiding issues caused by the symptoms of the post operative residuals of hemorrhoidectomies with anal stricture.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unemployable.  As noted in the December 2014 VA spinal examination and the October 2014 vocational assessment, the Veteran's service-connected spinal disability renders him unable to work any jobs requiring physical labor due to his inability to stand or walk for long periods of time, and he is unable to work sedentary jobs as he is also unable to sit for significant periods of time.  Further, as noted by the vocational consultant, the Veteran's voiding issues caused by the service-connected post operative residuals of hemorrhoidectomies with anal stricture also limits his ability to work either a physical or sedentary job. 

Given the Veteran's physical limitations due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or maintaining gainful employment.  For 

these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from August 8, 2011 forward.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.   

  
ORDER

For the rating period on appeal from July 23, 2008 to August 8, 2011, an increased disability rating of 20 percent for DJD of the low back, but no higher, is granted; for the rating period on and after August 8, 2011, an increased disability rating of 40 percent, but no higher, is granted.

On and after August 8, 2011, a separate compensable disability rating for right lower-extremity radiculopathy of 20 percent, but no higher, is granted.

On and after August 8, 2011, a separate compensable disability rating for left lower-extremity radiculopathy of 20 percent, but no higher, is granted.

A TDIU from August 8, 2011 forward is granted.


REMAND

Whether a Separate Rating under Diagnostic Code 7336 is Warranted

The Veteran's service-connected post operative residuals of hemmorhoidectomies with anal stricture is currently rated as 30 percent disabling under Diagnostic Code 7332.  38 C.F.R. § 4.114.  Pursuant to the April 2014 Court Order and JMR, the Board is to consider whether a separate compensable disability rating is warranted under Diagnostic Code 7336, which provides the rating criteria for external or internal hemorrhoids.  Id.  Under DC 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  To warrant a separate compensable disability rating of 10 percent, there must be evidence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  To warrant a 20 percent rating, there must be evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

The Veteran received a VA rectum and anus examination in June 2008.  The VA examination report reflects that upon examination there were no external hemorrhoids and no fissures.  There was also no acute evidence of bleeding; however, the VA examiner did state that the Veteran had been diagnosed with iron deficiency anemia for which a colonoscopy was recommended.  

Subsequently, in November 2008, the Veteran received a colonoscopy.  The procedure report reflects that internal hemorrhoids were identified during the procedure.  It is not clear from the report whether these internal hemorrhoids were related to the diagnosed iron deficiency anemia.  

The Veteran received two more VA rectum and anus examinations in August 2011 and December 2014.  Both VA examiners diagnosed the Veteran with external hemorrhoid-related skin tags; however, neither examiner addressed the previous diagnosis of internal hemorrhoids and/or their relation to the previously diagnosed iron deficiency anemia.  As such, a remand is necessary for an addendum opinion and/or examination to address whether the Veteran's previously diagnosed internal hemorrhoids are related to the currently diagnosed iron deficiency anemia.

Whether an Extraschedular Rating for Post Operative Residuals of Hemorrhoidectomies with Anal Stricture is Warranted 

The issue of entitlement to an extraschedular rating for post operative residuals of hemorrhoidectomies with anal stricture is inextricably intertwined with the issue of a separate compensable disability rating for post operative residuals of hemorrhoidectomies with anal stricture under Diagnostic Code 7336, as a finding that the Veteran is entitled to a separate compensable disability rating under 38 C.F.R. § 4.114, and the evidence supporting such a finding, would impact the Board's extraschedular analysis.  As the Board is remanding the issue of a separate compensable disability rating for post operative residuals of hemorrhoidectomies with anal stricture under Diagnostic Code 7336 for additional development, adjudication of entitlement to an extraschedular rating for post operative residuals of hemorrhoidectomies with anal stricture must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Issuance of SOC

An April 2014 rating decision denied an increased (compensable) disability rating for bilateral sensorineural hearing loss, denied service connection for diabetes mellitus, and denied reopening of the issues of service connection for an acquired psychiatric disorder (to include PTSD, an anxiety disorder, and a mood disorder), a right knee disability, and prostate cancer.  In July 2014 the Veteran submitted a timely NOD to the April 2014 rating decision.  A SOC has not yet been issued to the Veteran as to these issues.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the issues of a separate compensable disability rating for post operative residuals of hemorrhoidectomies with anal stricture under Diagnostic Code 7336, an extraschedular rating for post operative residuals of hemorrhoidectomies with anal stricture, a compensable disability rating for bilateral sensorineural hearing loss, service connection for diabetes mellitus, whether new and material evidence has been received to reopen the issues of an acquired psychiatric disorder (to include PTSD, an anxiety disorder, and a mood disorder), a right knee disability, and prostate cancer are REMANDED for the following action:

1.  Return the December 2014 VA rectum and anus examination report to the VA examiner who conducted the examination for an addendum opinion that clarifies whether the Veteran has internal hemorrhoids and whether such hemorrhoids are related to the diagnosed iron deficiency anemia.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should again be made available to the examiner, who should indicate on the examination report that he or she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following clarifications and opinions:

A)  The VA examiner should clarify whether the diagnosis of "no external hemorrhoids; skin tags only" included a finding that the Veteran did not have internal hemorrhoids at the time of the December 2014 examination.  If the diagnosis did not include such a finding, the VA examiner should assess whether the Veteran currently has internal hemorrhoids.

B)  If the Veteran currently has internal hemorrhoids, the VA examiner should address whether such hemorrhoids are mild or moderate, or large or thrombotic, irreducible, with excessive redundant tissue, evidence of frequent recurrences, and if there is persistent bleeding with secondary anemia, or with fissures.  As noted above, the examiner may schedule the Veteran for a new rectum and anus examination if it is necessary to provide a reliable diagnosis and/or opinion.

C)  Whether or not the Veteran currently has an internal hemorrhoid diagnosis, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed iron deficiency anemia is related to the previously diagnosed internal hemorrhoids?  If not, the examiner should offer an opinion as to the cause of the iron deficiency anemia.

2.  Then, readjudicate the issues of a separate compensable disability rating for post operative residuals of hemorrhoidectomies with anal stricture under Diagnostic Code 7336 and an extraschedular rating for post operative residuals of hemorrhoidectomies with anal stricture.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Issue a SOC which addresses the issues of a compensable disability rating for bilateral sensorineural hearing loss, service connection for diabetes mellitus, and whether new and material evidence has been received to reopen the issues of an acquired psychiatric disorder (to include PTSD, an anxiety disorder, and a mood disorder), a right knee disability, and prostate cancer.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects an appeal.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


